Exhibit 10.23

 

FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT

            This First Amendment to Purchase and Sale Contract (this
“Amendment”) is made as of September 15, 2008, between UNITED INVESTORS INCOME
PROPERTIES (A MISSOURI LIMITED PARTNERSHIP) (“Seller”) and HAMILTON ZANZE &
COMPANY(“Purchaser”).

W I T N E S S E T H:

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract, dated as of August 20, 2008, with respect to the sale of certain
property described therein (the “Agreement”); and

            WHEREAS, Seller and Purchaser desire to amend certain provisions of
the Agreement.

            NOW, THEREFORE, in consideration of the mutual covenants herein
contained, the sum of $10.00 and other good and valuable consideration, the
mutual receipt and legal sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.      Capitalized Terms.     Capitalized terms used in this Amendment shall
have the meanings given to them in the Agreement, except as expressly otherwise
defined herein.

2.      Feasibility Period.      The Feasibility Period, set forth in Section
3.1 of the Agreement, is hereby extended to October 10, 2008.

3.      Right to Terminate.   Purchaser’s right to terminate under Section 3.2
of the Agreement shall be strictly limited to the following matters: (i) title
or survey matters are unsatisfactory to Purchaser and (ii) Purchaser is unable
to obtain financing in connection with the purchase of the Property
(collectively, the foregoing (i) and (ii) referred to herein as the “Termination
Events”).  Purchaser hereby acknowledges and agrees that, except for the
Termination Events, Purchaser's right to terminate under Section 3.2 of the
Agreement for any of the matters in Section 3.1 of the Agreement (including,
without limitation, any matters pertaining to the financial, physical or
environmental condition of the Property) shall be permanently waived.

4.      Closing Date. The first sentence of Section 5.1 of the Agreement shall
be deleted and replaced as follows:  The Closing shall occur on November 14,
2008 (the "Closing Date").

5.      Personal Property.     Purchaser agrees to indemnity, hold harmless,
and, if requested in the sole and absolute discretion of Seller, defend (with
counsel approved by Seller) Seller from and against all Losses relating to any
sales, use or similar tax which becomes payable by reason of the transfer of the
Fixtures and Tangible Personal Property.  The terms and provisions of this
Section shall survive the Closing.

6.      Miscellaneous.           This Amendment (a)  supersedes all prior oral
or written communications and agreement between or among the parties with
respect to the subject matter hereof, and (b) may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall constitute a single instrument and may be delivered by facsimile
transmission, and any such facsimile transmitted Amendment shall have the same
force and effect, and be as binding, as if original signatures had been
delivered.  As modified hereby, all the terms of the Agreement are hereby
ratified and confirmed and shall continue in full force and effect.

[Signature Page to Follow]


            IN WITNESS WHEREOF, the parties hereto have executed this Amendment
as of the date and year hereinabove written.

 

Seller:

 

UNITED INVESTORS INCOME PROPERTIES (A MISSOURI LIMITED PARTNERSHIP),

a Missouri limited partnership

 

By: UNITED INVESTORS REAL ESTATE, INC.,

a Delaware corporation,

its general partner

 

By:  /s/Brian J. Bornhorst

Name:  Brian J. Bornhorst

Title:  Vice President

                       

 

 

Purchaser:

 

HAMILTON ZANZE & COMPANY,

a California corporation

 

By:  /s/Kurt Houtkooper

Name:  Kurt Houtkooper

Title:  CIO